Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Estate of Kenneth Flournoy, Estate of                 Appeal from the 294th District Court of
Mildred Lamb, and Kathlan Flournoy,                   Van Zandt County, Texas (Tr. Ct. No. 02-
Appellant                                             00670). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
No. 06-13-00071-CV         v.                         and Justice Carter participating.

David B. Risner and Billie Casey Risner,
Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Estate of Kenneth Flournoy, Estate of Mildred Lamb,
and Kathlan Flournoy, pay all costs of this appeal.




                                                      RENDERED JANUARY 9, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk